The deed from the railway company to Hall, Scott, and Pope, as trustees, a copy of which was offered in evidence, was dated and recorded in Bexar County in 1860, and the deed from Todd, as commissioner, to appellant was not made until 1888, twenty-eight years thereafter. This last deed recites that a part of the land conveyed by it at the time of its execution was situated in Tom Green County, but does not recite that it had been located or patented at the time of the record of the first deed in 1860, or at any time previous to the creation of said last named county; and we are therefore still of opinion that the record does not show that the first deed was properly recorded in Bexar County, so as to make a copy admissible under the statute, even if it be conceded that a recital in the subsequent deed could be received as evidence for this purpose. We do not, however, wish to be taken as conceding this. This deed was made to comply with a judgment to which appellees were in no manner parties, and we are not prepared to hold that an ex parte recital therein should be received as evidence against them.
This being the only question raised in the motion for rehearing, it is hereby refused.
Refused. *Page 576